Order filed July 26, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00210-CV
                                 ____________

      O.C.T.G., L.L.P AND SOJOURN PARTNERS, L.L.C., Appellants

                                         V.

   LAGUNA TUBULAR PRODUCTS CORPORATION AND LTP REAL
                  ESTATE, LLC, Appellees


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-44749


                                      ORDER

      The reporter’s record in this case was due April 15, 2016. See Tex. R. App.
P. 35.1. On June 14, 2016, this court ordered the court reporter to file the record
within 30 days. On July 15, 2016, the official court reporter filed a request for
extension of time to file the record. To date, no reporter’s record has been filed. We
deny the request and issue the following order.
      We order MyThuy Cieslar, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If MyThuy Cieslar does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.